In an action to recover a balance due under an equipment lease, the defendant George Munoz appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), entered January 12, 1993, which denied his motion to vacate a default judgment in favor of the plaintiff, entered upon his default in opposing a motion for summary judgment.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the appellant’s papers in support of his motion to vacate the default judgment were bereft of a reasonable excuse for his failure to oppose the plaintiff’s motion for summary judgment (see, CPLR 5015 [a] [1]; Brownsville Assocs. v Mathis, 137 AD2d 743). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.